EX-99.e.1.iii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 August [], 2009 Delaware Group Income Funds 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the Agreement), intending to be legally bound hereby, Delaware Distributors, L.P. (the Distributor) agrees that in order to improve the performance of Delaware Core Bond Fund (the Fund), which is a series of Delaware Group Income Funds, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees for the Funds Class A and Class R shares so that their Rule 12b-1 (distribution) fees will not exceed 0.25% and 0.50%, respectively, for the period August 25, 2009 through November 30 , 2010. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: Name: Title: Date: Your signature below acknowledges acceptance of this Agreement: Delaware Group Income Funds By: Name: Title: Date:
